PER CURIAM.
We have before us for our consideration and determination a petition for a writ of certiorari, directed to the District Court of Appeal, First District, predicated upon the theory of a conflict in decisions.
After having listened attentively to the arguments of counsel for the respective parties litigant, having studied the briefs filed herein and having carefully considered the opinion filed in this case by the District Court of Appeal, First District, (Hertz Rental Co. v. Pitts [Fla.App. 1st] 174 So.2d 437) in explanation and support of its decision, we have concluded that the petition for a writ of certiorari should be denied.
It is so ordered.
THORNAL, C. J., and THOMAS, CALDWELL, ERVIN and HOBSON (Ret.), JJ., concur.